EXHIBIT 10.1

AMENDED AND RESTATED STOCK OPTION PLAN
OF
CALIFORNIA FIRST NATIONAL BANCORP



        California First National Bancorp, a corporation organized under the
laws of the State of California, hereby adopts this Amended and Restated Stock
Option Plan of California First National Bancorp, as further amended November
18, 2004. The purposes of this Plan are as follows:

        (1)         To further the growth, development and financial success of
the Company by providing additional incentives to certain of its executives and
other key Employees who have been or will be given responsibility for the
management or administration of the Company's business affairs as well as
consultants and other persons who have made or will make major contributions
toward the growth and development of the Company by assisting them to become
owners of capital stock of the Company and thus to benefit directly from its
growth, development and financial success.

        (2)         To enable the Company to obtain and retain the services of
the type of professional, technical and managerial employees considered
essential to the long-range success of the Company by providing and offering
them an opportunity to become owners of capital stock of the Company under
options, including options that are intended to qualify as "incentive stock
options" under Section 422A of the Internal Revenue Code of 1954, as amended.

ARTICLE I

DEFINITIONS

        Whenever the following terms are used in this Plan, they shall have the
meaning specified below unless the context clearly indicates to the contrary.

Section 1.1 - Board
        "Board" shall mean the Board of Directors of the Company.

Section 1.2 - Code
        "Code" shall mean the Internal Revenue Code of 1954, as amended.

Section 1.3 - Committee
        "Committee" shall mean the Stock Option Committee of the Board,
appointed as provided in Section 6.1; provided, that the Board may in all cases
exercise responsibilities of the Committee.

Section 1.4 - Company
        "Company" shall mean California First National Bancorp

Section 1.5 - Director
        "Director" shall mean a member of the Board.

Section 1.6 - Employee
        "Employee" shall mean any employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company, whether such employee is so employed at the time this Plan
is adopted or becomes so employed subsequent to the adoption of this Plan.

Section 1.7 - Incentive Stock Option
        "Incentive Stock Option" shall mean an Option which qualifies under
Section 422A of the Code and which is designated as an Incentive Stock Option by
the Committee.

Section 1.8 - Non-Qualified Option
        "Non-Qualified Option" shall mean an Option which is not an Incentive
Stock Option and which is designated as a Non-Qualified Option by the Committee.

Section 1.9 - Officer
"Officer" shall mean an officer of the Company.

Section 1.10 - Option
        "Option" shall mean an option to purchase capital stock of the Company,
granted under the Plan. "Options" includes both Incentive Stock Options and
Non-Qualified Options.

Section 1.11 - Option
        "Option" shall mean a person to whom an Option is granted under the
Plan.

Section 1.12 - Plan
        "Plan" shall mean this Stock Option Plan of California First National
Bancorp

Section 1.13 - Pronouns
        The-masculine pronoun shall include the feminine and neuter and the
singular shall include the plural, where the context so indicates.

Section 1.14 - Secretary
        "Secretary" shall mean the Secretary of the Company.

Section 1.15 - Special Committee
        "Special Committee" shall mean the Special Committee, appointed as
provided in Section 6.4.

Section 1.16 - Termination of Employment
        "Termination of Employment" shall mean the time when the
employee-employer relationship between the Option and the Company is terminated
for any reason, including, but not by way of limitation, a termination by
resignation, discharge, death or retirement, but excluding terminations where
there is a simultaneous reemployment by the Company. The Committee, in its
absolute discretion, shall determine the effect of all other matters and
questions relating to Termination of Employment, including, but not by way of
limitation, the question of whether a Termination of Employment resulted from a
discharge for good cause, and all questions of whether particular leaves of
absence constitute Terminations of Employment; provided, however, that, with
respect to Incentive Stock Options, a leave of absence shall constitute a
Termination of Employment if, and to the extent that, such leave of absence
interrupts employment for the purposes of Section 422A(a)(2) of the Code and the
then applicable Regulations and Revenue Rulings under said Section.


ARTICLE II

SHARES SUBJECT TO PLAN


Section 2.1 - Shares Subject to Plan

        The shares of stock subject to Options shall be shares of the Company's
Common Stock. The aggregate number of such shares which may be issued upon
exercise of Options shall be as fixed in the authorizing resolution of the
Board.

Section 2.2 - Limitation on Incentive Stock Option Grants

        Subject to the overall limitations of Section 2.1, the aggregate fair
market value (determined as of the time the option is granted) of the stock for
which any key Employee may be granted "incentive stock options" (within the
meaning of Section 422A of the Code) in any calendar year (under the Plan and
all other incentive stock option plans of the Company, any subsidiary and any
parent corporation) shall not exceed $100,000 plus any unused limit carryover,
calculated under Section 422A(c)(4) of the Code, with respect to such Employee.

Section 2.3 - Unexercised Options

        If any Option expires or is cancelled without having been fully
exercised, the number of shares subject to such Option but as to which such
Option was not exercised prior to its expiration or cancellation may again be
optioned hereunder, subject to the limitations of Sections 2.1 and 2.2.

Section 2.4 - Changes in Company's Shares

        In the event that the outstanding shares of Common Stock of the Company
are hereafter changed into or exchanged for a different number or kind of shares
or other securities of the Company, or of another corporation, by reason of
reorganization, merger, consolidation, recapitalization, reclassification, stock
split-up, stock dividend or combination of shares, appropriate adjustments shall
be made by the Committee in the number and kind of shares for the-purchase of
which Options may be granted, including adjustments of the limitations in
Sections 2.1 and 2.2 on the maximum number and kind of shares which may be
issued on exercise of Options.

ARTICLE III


GRANTING OF OPTIONS


Section 3.1 - Eligibility

        Any executive, key Employee, consultant, or other person who has been or
will be making major contributions to the growth and development of the Company
shall be eligible to be granted Options, except as provided in Sections 3.2 and
6.4(a).

Section 3.2 - Qualification of Incentive Stock Options

        No Incentive Stock Option shall be granted unless such Option, when
granted, qualifies as an "incentive stock option" under Section 422A of the
Code.

Section 3.3 - Granting of Options

        (a)         The Committee shall from time to time, in its absolute
discretion:

> > (i)     Determine which executives, key Employees, consultants and others
> > (including those to whom Options have been previously granted under the
> > Plan) should be granted Options; and
> > 
> > (ii)     Determine the number of shares to be subject to such Options
> > granted to such selected executives, key Employees, consultants and others,
> > and determine whether such Options are to be Incentive Stock Options or
> > Non-Qualified Options; and
> > 
> > (iii)     Determine the terms and conditions of such Options, consistent
> > with the Plan.

        (b)         Upon the selection of a person to be granted an Option, the
Committee shall instruct the Secretary to issue such Option and may impose such
conditions on the grant of such Option as it deems appropriate. Without limiting
the generality of the preceding sentence, the Committee may, in its discretion
and on such terms as it deems appropriate, require as a condition on the grant
of a Non-Qualified Option that the Option surrender for cancellation some or all
of the unexercised Non-Qualified Options which have been previously granted to
him. A Non-Qualified Option the grant of which is conditioned upon such
surrender may have an option price lower (or higher) than the option price of
the surrendered Non-Qualified Option, may cover the same (or a lesser or
greater) number of shares as the surrendered Non-Qualified Option, may contain
such other terms as the Committee deems appropriate and shall be exercisable in
accordance with its terms, without regard to the number of shares, price, option
period or any other term or condition of the surrendered Non-Qualified Option.

        (c)         Options may not be granted by the Committee to executive or
key Employees who are then Directors or Officers unless such grants have been
recommended by the Special Committee. Such recommendation shall be in writing
and shall specify the Directors or Officers to whom such grants are recommended
and the recommended number of shares to be covered by such Options.

ARTICLE IV

TERMS OF OPTIONS


Section 4.1 - Option Agreement

        Each Option shall be evidenced by a written Stock Option Agreement,
which shall be executed by the Option and an authorized Officer of the Company
and which shall contain such terms and conditions as the Committee shall
determine, consistent with the Plan. Stock Option Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to qualify such Options as "incentive stock options" under Section
422A of the Code.

Section 4.2 - Option Price

        (a)         The price of the shares subject to each Option shall be set
by the Committee; provided, however, that the price per share shall be not less
than 100% of the fair market value of such shares on the date such Option is
granted; provided, further, that, in the case of an Incentive Stock Option, the
price per share shall not be less than 110% of the fair market value of such
shares on the date such Option is granted in the case of an individual then
owning (within the meaning of Section 425(d) of the Code) more than 10% of the
total combined voting power of all classes of stock of the Company, any
subsidiary or any parent corporation.

        (b)         For the purpose of Section 4.2(a), the fair market value of
a share of the Company's stock on the date the Option is granted shall be: (i)
the closing price of a share of the Company's stock on the principal exchange on
which shares of the Company's stock are then trading, if any, on such date, or,
if shares were not traded on such date, then on the next preceding trading day
during which a sale occurred; or (ii) if such stock is not traded on an exchange
but is quoted on NASDAQ or a successor quotation system, (1) the last sales
price (if the stock is then listed as a National Market Issue under the NASD
National Market System) or (2) the mean between the closing representative bid
and asked prices (in all other cases) for the stock on such date as reported by
NASDAQ or such successor quotation system; or (iii) if such stock is not
publicly traded on an exchange and not quoted on NASDAQ or a successor quotation
system, the mean between the closing bid and asked prices for the stock on such
date as determined in good faith by the Committee; or (iv) if the Company's
stock is not publicly traded, the fair market value established by the Committee
acting in good faith.

Section 4.3 - Commencement of Exercisability

        (a)         Except as the Committee may otherwise provide, no Option may
be exercised in whole or in part during the first year after such Option is
granted.

        (b)         Subject to the provisions of Sections 4.3(a), 4.3(c), 4.4
and 7.3, Options shall become exercisable at such times and in such installments
(which may be cumulative) as the Committee shall provide in the terms of each
individual Option; provided, however, that by a resolution adopted after an
Option is granted the Committee may, on such terms and conditions as it may
determine to be appropriate and subject to Sections 4.3(a), 4.3(c), 4.4 and 7.3,
accelerate the time at which such Option or any portion thereof may be
exercised.

        (c)         No portion of an Option which is unexercisable at
Termination of Employment shall thereafter become exercisable; provided,
however, that any portion of an Option which was not exercisable at Termination
of Employment solely because of the operation of Section 4.4 shall become
exercisable if and when, prior to the time when the Option becomes unexercisable
under Section 4.5 or Section 4.8, the provisions of Section 4.4 cease to
preclude the exercise of such portion.

Section 4.4 - Effect of Prior Incentive Stock Options

        No Incentive Stock Option granted to an Employee may be exercisable
while there is outstanding (within the meaning of Section 422A(c)(7) of the
Code) any "incentive stock option" (within the meaning of Section 422A of the
Code) which was granted, before the granting of such Option, to the Employee to
purchase stock in the Company or in a corporation which (at the time of the
granting of such Option) is a parent corporation or subsidiary or in a
predecessor corporation of any such corporations.

Section 4.5 - Expiration of Options

        (a)         No Incentive Stock Option may be exercised to any extent by
anyone after the first to occur of the following events:

> > (i)     The expiration of ten years from the date the Option was granted; or
> > 
> > (ii)     In the case of an Optionee owning (within the meaning of Section
> > 425 (d) of the Code), at the time the Option was granted, more than 10% of
> > the total combined voting power of all classes of stock of the Company, any
> > subsidiary or any parent corporation, the expiration of five years from the
> > date the Option was granted; or
> > 
> > (iii)     Except in the case of any Optionee who is disabled (within the
> > meaning of Section 105(d)(4) of the Code), the expiration of three months
> > from the date of the Optionee's Termination of Employment for any reason
> > other than such Optionee's death unless the Optionee dies within said
> > three-month period; or
> > 
> > (iv)     In the case of an Optionee who is disabled (within the meaning of
> > Section 105(d)(4) of the Code), the expiration of one year from the date of
> > the Optionee's Termination of Employment for any reason other than such
> > Optionee's death unless the Optionee dies within said one-year period; or
> > 
> > (v)     The expiration of one year from the date of the Optionee's death.

                    No Non-Qualified Option may be exercised to any extent by
anyone after the expiration of ten years and one day from the date the Option
was granted.

                    (b)     Subject to the provisions of Section 4.5(a), the
Committee shall provide, in the terms of each individual Option, when such
Option expires and becomes unexercisable; and (without limiting the generality
of the foregoing) the Committee may provide in the terms of individual Options
that said Options expire immediately upon a Termination of Employment for any
reason.

Section 4.6 - Consideration

        In consideration of the granting of the Option, the Committee may
require that the Optionee shall agree, in the written Stock Option Agreement, to
remain in the employ of the Company for a period of at least one year after the
Option is granted. Nothing in this Plan or in any Stock Option Agreement
hereunder shall confer upon any Optionee any right to continue in the employ of
the Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to discharge any Optionee at any
time for any reason whatsoever, with or without good cause.

Section 4.7 - Adjustments in Outstanding Options

        In the event that the outstanding shares of the stock subject to Options
are changed into or exchanged for a different number or kind of shares of the
Company or other securities of the Company by reason of merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend or
combination of shares, the Committee shall make an appropriate and equitable
adjustment in the number and kind of shares as to which all outstanding Options,
or portions thereof then unexercised, shall be exercisable, to the end that
after such event the Optionee's proportionate interest shall be maintained as
before the occurrence of such event. Such adjustment in an outstanding Option
shall be made without change in the total price applicable to the Option or the
unexercised portion of the Option (except for any change in the aggregate price
resulting from roundingoff of share quantities or prices) and with any necessary
corresponding adjustment in option price per share; provided, however, that, in
the case of Incentive Stock Options, each such adjustment shall be made in such
manner as not to constitute a "modification" within the meaning of Section
425(h)(3) of the Code. Any such adjustment made by the Committee shall be final
and binding upon all Optionees, the Company and all other interested persons.

        In the event of any distribution of assets to stockholders other than a
normal cash dividend ("Extraordinary Distribution"), the Committee also may make
adjustments in the exercise price of all outstanding Options, or portions
thereof then unexercised, or number of shares into which all outstanding Options
held by current employees are exercisable. Such adjustments shall be made with
the intent that after such adjustments the rights and benefits under such
Options are no greater or less than before such Extraordinary Distribution.
Adjustments, if any, and any determination or interpretations, including any
determination of whether a distribution is other than a normal cash dividend,
made by the Committee shall be final, binding and conclusive.



Section 4.8 - Merger, Consolidation, Acquisition, Liquidation or Dissolution

        In its absolute discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide by the terms of any Option that such
Option cannot be exercised after the merger or consolidation of the Company into
another corporation, the acquisition by another corporation of all or
substantially all of the Company's assets or 80% or more of the Company's then
outstanding voting stock or the liquidation or dissolution of the Company; and
if the Committee so provides, it may, in its absolute discretion and on such
terms and conditions as it deems appropriate, also provide, either by the terms
of such Option or by a resolution adopted prior to the occurrence of such
merger, consolidation, acquisition, liquidation or dissolution, that, for some
period of time prior to such event, such Option shall be exercisable as to all
shares covered thereby, notwithstanding anything to the contrary in Section
4.3(a), Section 4.3(b) and/or any installment provisions of such Option.

ARTICLE V

EXERCISE OF OPTIONS


Section 5.1 - Person Eligible to Exercise

        During the lifetime of the Optionee, only he may exercise an Option
granted to him, or any portion thereof. After the death of the Optionee, any
exercisable portion of an Option may, prior to the time when such portion
becomes unexercisable under Section 4.5 or Section 4.8, be exercised by his
personal representative or by any person empowered to do so under the deceased
Optionee's will or under the then applicable laws of descent and distribution.

Section 5.2 - Partial Exercise

        At any time and from time to time prior to the time when any exercisable
Option or exercisable portion thereof becomes unexercisable under Section 4.5 or
Section 4.8, such Option or portion thereof may be exercised in whole or in
part; provided, however, that the Company shall not be required to issue
fractional shares and the Committee may, by the terms of the Option, require any
partial exercise to be with respect to a specified minimum number of shares.

Section 5.3 - Manner of Exercise

        An exercisable Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary or his office of all of the
following prior to the time when such Option or such portion becomes
unexercisable under Section 4.5 or Section 4.8:

                (a) Notice in writing signed by the Optionee or other person
then entitled to exercise such Option or portion, stating that such Option or
portion is exercised, such notice complying with all applicable rules
established by the Committee; and

>       (b)        (i) Full payment (in cash or by check) for the shares with
> respect to which such Option or portion is thereby exercised; or
> 
> >         (ii) With the consent of the Committee, shares of any class of the
> > Company's stock owned by the Optionee duly endorsed for transfer to the
> > Company with a fair market value (as determinable under Section 4.2'kb)) on
> > the date of delivery equal to the aggregate Option price of the shares with
> > respect to which such Option or portion is thereby exercised; or
> > 
> >         (iii) With the consent of the Committee, a full recourse promissory
> > note bearing interest (at at least such rate as shall then preclude the
> > imputation of interest under the Code or any successor provision) and
> > payable upon such terms as may be prescribed by the Committee. The Committee
> > may also prescribe the form of such note and the security to be given for
> > such note. No Option may, however, be exercised by delivery of a promissory
> > note or by a loan from the Company when or where such loan or other
> > extension of credit is prohibited by law; or
> > 
> >         (iv) Any combination of the consideration provided in the foregoing
> > subsections (i), (ii) and (iii); and

                (c) Such representations and documents as the Committee, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Committee may, in its
absolute discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, placing legends on
share certificates and issuing stop-transfer orders to transfer agents and
registrars; and

                (d) In the event that the Option or portion thereof shall be
exercised pursuant to Section 5.1 by any person or persons other than the
Optionee, appropriate proof of the right of such person or persons to exercise
the Option or portion thereof.

Section 5.4 - Conditions to Issuance of Stock Certificates

        The shares of stock issuable and deliverable upon the exercise of an
Option, or any portion thereof, may be either previously authorized but unissued
shares or issued shares which have then been reacquired by the Company. The
Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of any Option or
portion thereof prior to fulfillment of all of the following conditions:

                (a) The admission of such shares to listing on all stock
exchanges on which such class of stock is then listed; and

                (b) The completion of any registration or other qualification of
such shares under any state or federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Committee shall, in its absolute discretion, deem necessary or
advisable; and

                (c) The obtaining of any approval or other clearance from any
state or federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and

                (d) The payment to the Company of all amounts which it is
required to withhold under federal, state or local law in connection with the
exercise of the Option; and

                (e) The lapse of such reasonable period of time following the
exercise of the Option as the Committee may establish from time to time for
reasons of administrative convenience.

Section 5.5 - Rights as Shareholders

        The holders of Options shall not be, nor have any of the rights or
privileges of, shareholders of the Company in respect of any shares purchasable
upon the exercise of any part of an Option unless and until certificates
representing such shares have been issued by the Company to such holders.

Section 5.6 - Transfer Restrictions

        The Committee, in its absolute discretion, may impose such restrictions
on the transferability of the shares purchasable upon the exercise of an Option
as it deems appropriate. Any such restriction shall be set forth in the
respective Stock Option Agreement and may be referred to on the certificates
evidencing such shares. The Committee may require the Employee to give the
Company prompt notice of any disposition of shares of stock, acquired by
exercise of an Incentive Stock Option, within two years from the date of
granting such Option or one year after the transfer of such shares to such
Employee. The Committee may direct that the certificates evidencing shares
acquired by exercise of an Option refer to such requirement to give prompt
notice of disposition.


ARTICLE VI

ADMINISTRATION


Section 6.1 - Stock Option Committee

        The Stock Option Committee shall consist of at least three Directors,
appointed by and holding office during the pleasure of the Board. Appointment of
Committee members shall be effective upon acceptance of appointment. Committee
members may resign at any time by delivering written notice to the Board.
Vacancies in the Committee shall be filled by the Board.

Section 6.2 - Duties and Powers of Committee

        It shall be the duty of the Committee to conduct the general
administration of the Plan in accordance with its provisions. The Committee
shall have the power to interpret the Plan and the Options and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. Any such
interpretations and rules in regard to Incentive Stock Options shall be
consistent with the basic purpose of the Plan to grant "incentive stock options"
within the meaning of Section 422A of the Code. In its absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan.

Section 6.3 - Majority Rule

The Committee shall act by a majority of its members in office. The Committee
may act either by vote at a meeting or by a memorandum or other written
instrument signed by a majority of the Committee.

Section 6.4 - Special Committee

            (a)     The Special Committee, if the Board elects to appoint one,
shall
consist of three persons appointed by and holding office during the pleasure of
the Board. No Options may be granted to any member of the Special Committee
during the term of his membership on the Special Committee. No person shall be
eligible to serve on the Special Committee unless he is then a "disinterested
person" within the meaning of paragraph (d)(3) of Rule 16b-3 which has been
adopted by the Securities and Exchange Commission under the Securities Exchange
Act of 1934, if and as such Rule is then in effect.

            (b)     All members of the Special Committee shall be Directors;
provided, however, that if less than three Directors are eligible to serve on
the Special Committee, eligible persons who are not Directors shall be appointed
by the Board to fill such vacancies on the Special Committee. Members of the
Special Committee (who are not Directors) may also serve as members of the Stock
Option Committee.

            (c)     Appointment of Special Committee members shall be effective
upon an acceptance of appointment. Special Committee members may resign at any
time by delivering written notice to the Board. Vacancies in the Special
Committee shall be filled by the Board.

Section 6.5 - Compensation; Professional Assistance; Good Faith Actions


        Members of the Committee or the Special Committee shall receive such
compensation for their services as members as may be determined by the Board.
All expenses and liabilities incurred by members of the Committee or the Special
Committee in connection with the administration of the Plan shall be borne by
the Company. The Committee and the Special Committee may, with the approval of
the Board, employ attorneys, consultants, accountants, appraisers, brokers or
other persons. The Committee, the Special Committee, the Company and its
Officers and Directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations and
determinations made by the Committee or the Special Committee in good faith
shall be final and binding upon all Optionees, the Company and all other
interested persons. No member of the Committee or the Special Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Options, and all members of the Committee
and the Special Committee shall be fully protected by the Company in respect to
any such action, determination or interpretation.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1 - Options Not Transferable

        No Option or interest or right therein or part thereof shall be liable
for the debts, contracts or engagements of the Optionee or his successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that nothing in this Section 7.1 shall
prevent transfers by will or by the applicable laws of descent and distribution.

Section 7.2 - Amendment, Suspension or Termination of the Plan

        The Plan may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Board. However,
without approval of the Company's shareholders given within 12 months before or
after the action by the Board or the Committee, no action of the Committee or
Board may, except as provided in Section 2.4, increase any limit imposed in
Section 2.1 on the maximum number of shares which may be issued on exercise of
Options, modify the eligibility requirements of Section 3.1, amend Section
3.3(c) to permit the grant of Options to Officers or Directors other than upon
the written recommendation of the Special Committee, reduce the minimum option
price requirements of Section 4.2(a) or extend the limit imposed in this Section
7.2 an the period during which Options may be granted. Neither the amendment,
suspension nor termination of the Plan shall, without the consent of the holder
of the Option, alter or impair any rights or obligations under any Option
theretofore granted. No Option may be granted during any period of suspension
nor after termination of the Plan, and in no event may any Option be granted
under this Plan after the first to occur of the following events:

> > (a) The expiration of ten years from the date the Plan is adopted; or
> > 
> > (b) The expiration of ten years from the date the Plan is approved by the
> > Company's shareholders under Section 7.3.

Section 7.3 - Approval of Plan by Shareholders

        This Plan will be submitted for the approval of the Company's
shareholders within 12 months after the date of the Board's initial adoption of
the Plan. Options may be granted prior to such shareholder approval; provided,
however, that such Options shall not be exercisable prior to the time when the
Plan is approved by the shareholders; provided, further, that if such approval
has not been obtained at the end of said 12-month period, all Options previously
granted under the Plan shall thereupon be cancelled and become null and void.

Section 7.4 - Effect of Plan Upon Other Options and Compensation Plans

        The adoption of this Plan shall not affect any other compensation or
incentive plans in effect for the Company or any Subsidiary. Nothing in this
Plan shall be construed to limit the right of the Company or any Subsidiary (a)
to establish any other forms of incentives or compensation for employees of the
Company or any Subsidiary or (b) to grant or assume options otherwise than under
this Plan in connection with any proper corporate purpose, including, but not by
way of limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, firm or association.

Section 7.5 - Titles

        Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of the Plan.






* * * *




        I hereby certify that the foregoing Plan was duly was duly adopted by
the Board of Directors of California First National Bancorp on August 12, 1985,
approved by the shareholders of California First National Bancorp on August 20,
1985 and duly amended by the Board of Directors on November 18, 2004.

Executed on this 18th day of November, 2004.




         Glen T. Tsuma/s/    
Secretary